                                                                                   E-FILED
                                                     Friday, 21 February, 2020 03:33:37 PM
                                                              Clerk, U.S. District Court, ILCD

                 UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF ILLINOIS

ROBERT WILLIAMS,                                 )
                                                 )
                      Plaintiff,                 )
                                                 )
v.                                               )         20-1040
                                                 )
C/O REED, et al.                                 )
                                                 )
                      Defendants.                )


        MERIT REVIEW AND CASE MANAGEMENT ORDER

      The plaintiff, proceeding pro se, and currently incarcerated at
Pontiac Correctional Center, was granted leave to proceed in forma
pauperis. The case is now before the court for a merit review of
plaintiff’s claims. The court is required by 28 U.S.C. § 1915A to
“screen” the plaintiff’s complaint, and through such process to
identify and dismiss any legally insufficient claim, or the entire
action if warranted. A claim is legally insufficient if it “(1) is
frivolous, malicious, or fails to state a claim upon which relief may
be granted; or (2) seeks monetary relief from a defendant who is
immune from such relief.” 28 U.S.C. § 1915A.

      In reviewing the complaint, the court accepts the factual
allegations as true, liberally construing them in the plaintiff's favor.
Turley v. Rednour, 729 F.3d 645, 649 (7th Cir. 2013). However,
conclusory statements and labels are insufficient. Enough facts
must be provided to “state a claim for relief that is plausible on its
face.” Alexander v. U.S., 721 F.3d 418, 422 (7th Cir. 2013)(citation
omitted).

      Plaintiff alleges that Defendants Reed, Eutsey, Krominga, and
Murray, and other unidentified members of the Orange Crush,
punched him, struck him, and otherwise used force against him
following a cell shakedown while he otherwise did not present a
threat to officers. Plaintiff alleges injuries to his shoulder, wrist, and
head. Plaintiff states an Eighth Amendment claim for excessive
force. Hudson v. McMillian, 503 U.S. 1, 6 (1992).

It is therefore ordered:

     1.    Pursuant to its merit review of the Complaint under 28
U.S.C. § 1915A, the court finds that the plaintiff states an Eighth
Amendment claim for excessive force against the named
defendants. Any additional claims shall not be included in the case,
except at the court’s discretion on motion by a party for good cause
shown or pursuant to Federal Rule of Civil Procedure 15.

     2.     This case is now in the process of service. The plaintiff is
advised to wait until counsel has appeared for the defendants
before filing any motions, in order to give the defendants notice and
an opportunity to respond to those motions. Motions filed before
defendants' counsel has filed an appearance will generally be denied
as premature. The plaintiff need not submit any evidence to the
court at this time, unless otherwise directed by the court.

     3.    The court will attempt service on the defendants by
mailing each defendant a waiver of service. The defendants have 60
days from the date the waiver is sent to file an answer. If the
defendants have not filed answers or appeared through counsel
within 90 days of the entry of this order, the plaintiff may file a
motion requesting the status of service. After the defendants have
been served, the court will enter an order setting discovery and
dispositive motion deadlines.

      4.   With respect to a defendant who no longer works at the
address provided by the plaintiff, the entity for whom that
defendant worked while at that address shall provide to the clerk
said defendant's current work address, or, if not known, said
defendant's forwarding address. This information shall be used only
for effectuating service. Documentation of forwarding addresses
shall be retained only by the clerk and shall not be maintained in
the public docket nor disclosed by the clerk.

     5.   The defendants shall file an answer within 60 days of the
date the waiver is sent by the clerk. A motion to dismiss is not an
answer. The answer should include all defenses appropriate under
the Federal Rules. The answer and subsequent pleadings shall be to
the issues and claims stated in this opinion. In general, an answer
sets forth the defendants' positions. The court does not rule on the
merits of those positions unless and until a motion is filed by the
defendants. Therefore, no response to the answer is necessary or
will be considered.

      6.    This district uses electronic filing, which means that,
after defense counsel has filed an appearance, defense counsel will
automatically receive electronic notice of any motion or other paper
filed by the plaintiff with the clerk. The plaintiff does not need to
mail to defense counsel copies of motions and other papers that the
plaintiff has filed with the clerk. However, this does not apply to
discovery requests and responses. Discovery requests and
responses are not filed with the clerk. The plaintiff must mail his
discovery requests and responses directly to defendants' counsel.
Discovery requests or responses sent to the clerk will be returned
unfiled, unless they are attached to and the subject of a motion to
compel. Discovery does not begin until defense counsel has filed an
appearance and the court has entered a scheduling order, which
will explain the discovery process in more detail.

     7.   Counsel for the defendants is hereby granted leave to
depose the plaintiff at his place of confinement. Counsel for the
defendants shall arrange the time for the deposition.

      8.    The plaintiff shall immediately notify the court, in
writing, of any change in his mailing address and telephone
number. The plaintiff's failure to notify the court of a change in
mailing address or phone number will result in dismissal of this
lawsuit, with prejudice.

      9.   If a defendant fails to sign and return a waiver of service
to the clerk within 30 days after the waiver is sent, the court will
take appropriate steps to effect formal service through the U.S.
Marshals service on that defendant and will require that defendant
to pay the full costs of formal service pursuant to Federal Rule of
Civil Procedure 4(d)(2).
     10. The clerk is directed to enter the standard qualified
protective order pursuant to the Health Insurance Portability and
Accountability Act.

     11. The clerk is directed to attempt service on the named
defendants pursuant to the standard procedures.

      12. Plaintiff filed a Motion to Request Counsel [5]. Plaintiff
has no constitutional or statutory right to counsel in this case. In
considering the Plaintiff’s motion, the court asks: (1) has the
indigent Plaintiff made a reasonable attempt to obtain counsel or
been effectively precluded from doing so; and if so, (2) given the
difficulty of the case, does the plaintiff appear competent to litigate
it himself? Pruitt v. Mote, 503 F.3d 647, 654-55 (7th Cir. 2007).
Plaintiff satisfied the first prong. Plaintiff has personal knowledge of
the facts, he has been able to communicate them in writing to the
Court, and he should be able to obtain relevant documents via the
discovery process. Given the infancy of this case, the Court cannot
yet determine whether its complexity exceeds Plaintiff’s ability to
litigate it himself. The Court will, as a courtesy to Plaintiff, defer
ruling on Plaintiff’s motion and attempt to recruit counsel via the
Seventh Circuit Bar Association. Plaintiff is advised that he should
continue his efforts to find counsel on his own. The Court is often
not successful in finding lawyers willing to take these types of cases
on a pro bono basis.



              Entered this 21st day of February, 2020.



                 s/ Harold A. Baker
            ___________________________________________
                        HAROLD A. BAKER
                UNITED STATES DISTRICT JUDGE
